Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State as a laborer on Brandon Boad Pool, being Project No. 6 of the Illinois Waterway. While engaged in his work, on November 18, 1929, he received an injury to his left eye which arose out of and in the course of his employment. It is conceded by the Attorney General that claimant is entitled to an award, and both parties agree the award should be computed on the basis of $13.00 per week for 120 weeks. The Attorney General insists that claimant has only suffered the loss of 75 per cent of the vision of the eye and that the award should be made on that basis. One who has lost 75 per cent of the vision of an eye has, for all practical purposes, lost the sight of that eye and we think the award should be on that basis. Claimant is, therefore, awarded the sum of $1,560.00.